     Case 2:16-cv-01532-TLN-CKD Document 82 Filed 04/15/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9                       UNITED STATES DISTRICT COURT
10                FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12

13
      BILL BARKER, TAB BACHMAN, and             Case No. 2:16-cv-01532-TLN-CKD
14    WILLIAM YINGLING, individually and
      on behalf of others similarly situated,   ORDER GRANTING JOINT
15                                              REQUEST TO STAY RULING ON
                        Plaintiffs,             PENDING MOTIONS DUE TO
16                                              MEDIATION
            v.
17
      SWIFT TRANSPORTATION                      Action Filed: April 1, 2016
18    COMPANY OF ARIZONA, LLC, and              Removed:      July 5, 2016
      DOES 1 – 10, Inclusive,                   Trial Date: Not Set
19
                        Defendants.
20

21

22

23

24

25

26

27

28        Barker v. Swift Transportation Company, Case No. 2:16-cv-01532-TLN-CKD
              Order Granting Joint Request for Stay Ruling on Pending Motions Due to
                                                                          Mediation
     Case 2:16-cv-01532-TLN-CKD Document 82 Filed 04/15/20 Page 2 of 2


 1        FOR GOOD CAUSE SHOWN, and pursuant to the joint request of the
 2 parties, the Court hereby ORDERS the following:

 3      1. The ruling on Plaintiffs’ motion for class certification and motion for
 4 conditional certification, and Defendants’ motion for partial summary judgment are

 5 hereby stayed pending the outcome of mediation.

 6      2. The parties are to advise the Court the results of mediation within 10 days of
 7 the conclusion of the mediation, on or before December 18, 2020.

 8

 9 IT IS SO ORDERED.

10

11 Dated: April 14, 2020
                                                   Troy L. Nunley
12
                                                   United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                               1
28        Barker v. Swift Transportation Company, Case No. 2:16-cv-01532-TLN-CKD
      [Proposed] Order Granting Joint Request for Stay Ruling on Pending Motions Due
                                                                         to Mediation
